DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission dated 09/04/2019 has been received and made of record. 
Application 16/560,282 is a continuation of Application 15/442,286 (now US Patent No. 10447623 B2), filed 02/24/2017.
Claims 1-20 are currently pending in Application 16/560,282.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-12, and 18-20 of U.S. Patent No. 10,447,623 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the pending claims; that is, all of the limitations of the pending claims are recited by the patent claims either verbatim or with the differences amounting to a matter of drafting choice. See the table below.

Patent Claim (US Patent No. 10,447,623 B2)
Pending Claim (Application 16/560,282)
1. A method of data management using a key-value structure, comprising: 
	providing a plurality of channels, wherein each channel comprises a plurality of messages published to the channel according to an order, wherein each channel is associated with a respective key, wherein at least one key is associated with a respective time-to-live, wherein the at least one key becomes unavailable when the respective time-to-live expires, and wherein each message comprises one or more key-value pairs; 
	receiving, by one or more computer processors, a function comprising a key for identifying one of the plurality of channels and processing instructions to be applied to a subset of the key-value pairs; 
	and applying the processing instructions based at least in part on the key.
(corresponding claims 11 and 20)

	maintaining a plurality of channels, wherein each channel is associated with a respective key, wherein at least one key is associated with a respective time-to-live and 
	wherein each channel comprises a plurality of messages, and wherein each message comprises a value associated with a respective key to form a plurality of key-value pairs; 
	receiving a function comprising (i) a key for identifying a channel of the plurality of channels and (ii) processing instructions to be applied to one or more values associated with the key; 
	and applying, by one or more computer processors, the processing instructions based at least in part on the key. 
(and corresponding claims 11 and 20)

	providing a plurality of channels, wherein each channel comprises a plurality of messages published to the channel according to an order, wherein the plurality of messages are provided to one or more subscribers of the channel according 
(corresponding claim 11)

(and corresponding claim 12)
1. A method of data management using a key-value structure, comprising: 
	providing a plurality of channels, wherein each channel comprises a plurality of messages published to the channel according to an order, wherein the plurality of messages are provided to one or more subscribers of the channel according to the order, wherein each channel is associated with a respective key, wherein at least one key is associated with a respective time-to-live, wherein the at least one key becomes unavailable when the respective time-to-live expires, and wherein each message comprises one or more key-value pairs…
(corresponding claim 11)
3. The method of claim 1, wherein the plurality of messages is published to each channel according to an order. 
(and corresponding claim 13)

	providing a plurality of channels, wherein each channel comprises a plurality of messages published to the channel according to an order, wherein the plurality of messages are provided to one or more subscribers of the channel according to the order, wherein each channel is associated with a respective key, wherein at least one key is associated with a respective time-to-live, wherein the at least one key becomes unavailable when the respective time-to-live expires, and wherein each message comprises one or more key-value pairs…
(corresponding claim 11)
4. The method of claim 1, wherein the plurality of messages is provided to one or more subscribers of each channel according to an order. 
(and corresponding claim 14)
2. The method of claim 1, wherein the function is received and stored at a first processing node based at least in part on the processing instructions…
(corresponding claim 12)
6. The method of claim 1, wherein the function is stored based at least in part on the processing instructions.
(and corresponding claim 16)
2. The method of claim 1, wherein the function is received and stored at a first processing node based at least in part on the processing instructions, and wherein the processing instructions are applied as the key-value pairs are received at the first processing node.
(corresponding claim 12)

(and corresponding claim 17)
8. The method of claim 1, wherein the subset of key-value pairs comprise a historical series of key-value pairs.
(corresponding claim 18)
8. The method of claim 1, wherein at least a subset of the plurality of key-value pairs comprises a historical series of key-value pairs.
(and corresponding claim 18)
9. The method of claim 8, wherein the historical series of key-value pairs comprises a state log for each of the plurality of channels.
(corresponding claim 19)
9. The method of claim 8, wherein the historical series of key-value pairs comprises a state log for each of the plurality of channels.
(and corresponding claim 19)
10. The method of claim 9, wherein application of the processing instructions to the historical series of key-value pairs restores the channel to a prior state.
10. The method of claim 9, wherein application of the processing instructions to the historical series of key-value pairs restores the channel to a prior state.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fischer (US 7840671 B2) discloses the depublishing of message data associated with expired keys in the context of a name service.Lahtinen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453